DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘engaging element’ in claims 1-4, 8-17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (WO 2012/162437 A1).
Regarding claim 1, Martin et al. disclose a device (100; Figure 2D) for removing an obstruction from a body lumen (Abstract), the device comprising: a central wire (202; Figure 2D; Para. [0061]) comprising a proximal end and a distal end; an engaging element (200, 300; Figure 2D, Paras. [0061] & [0062]) at or near the distal end of the central wire; and a microcatheter (112; Figure 2D; Para. [0064]) at least partially containing the engaging element during introduction into the body lumen (Paras. [0064][0073][0074]), wherein the engaging element (200, 300; Figure 2D), when expanded upon unsheathing from the microcatheter (Figures 4E and 4F; Paras. [0073][0074]), is configured to inhibit re-sheathing of the engaging element 200, 300; Figure 2D, Paras. [0061][0062]) in the microcatheter (112; Figure 2D) upon application of at least one of a proximal force to the engaging element or a distal force to the microcatheter (Paras. [0067], [0076], [0077]).
Regarding claim 2, Martin et al. further disclose wherein a proximal end of the engaging element comprises a stopper (300; Figure 2D) configured to expand radially (Para. 0075]) upon unsheathing the engaging element from the microcatheter (112; Figure 2D). 
Regarding claim 3, Martin et al. further disclose wherein the stopper (300; Figure 2D) comprises loops (Figures 10A - 10D; Para. [0115]) configured to bend radially outward (Para. [0075]) upon unsheathing the engaging element from the microcatheter (112; Figure 2D).
Regarding claim 4, Martin et al. further disclose wherein the stopper (300; Figure 2D) comprises a spiral spring wire (350; Figure 10A) configured to expand radially outward (Para. 0075]) upon unsheathing the engaging element from the microcatheter (112; Figure 2D).
Regarding claim 5, Martin et al. further disclose wherein the engaging element comprises legs having a thickness configured to inhibit re-sheathing of the engaging element in the microcatheter (112; Figure 2D) when the legs are expanded (Para. [0115], "the inner braid 358 can be composed of fewer wires or larger diameter wires, such that it provides an expansion force against the vessel wall").
Regarding claim 6, Martin et al. further disclose wherein legs of the engaging element (200, 300; Figure 2D) are at an angle of between 30 degrees and 90 degrees  with respect to a longitudinal axis of the microcatheter when the legs are expanded (Para. [0075]), in that the legs forming the engaging element are braided (Para. [0070]) and inherently include portions at an angle of between 30 degrees and 90 degrees with respect to a longitudinal axis of the microcatheter (See Figure 2A).
Regarding claim 7, Martin et al. further disclose wherein the engaging element (200, 300; Figure 2D) comprises wires or struts (Paras. [0115][0118]).
Regarding claim 8, Martin et al. further disclose wherein the engaging element is self-expandable upon unsheathing the microcatheter (Paras. [0073] & [0075]), "the physician can withdraw the catheter 112 to expose the retrieval structure 200 so that it secures the obstruction 2 after expansion"; "the cover 300 can be self expanding upon deployment").
Claims 1-3, 5-8, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cully et al. (US Pat. No. 9,204,887 B2).
Regarding claim 1, Cully et al. disclose a device for removing an obstruction from a body lumen (Abstract), the device comprising: a central wire (15; Figure 1) comprising a proximal end and a distal end; an engaging element (20, 30; Figure 1) at or near the distal end of the central wire (Col. 13, lines 12-15); and a microcatheter (240; Figures 2D - 2G) at least partially containing the engaging element (20, 30; Figure 2D) during introduction into the body lumen (225; Figure 2D), wherein the engaging element, when expanded upon unsheathing from the microcatheter (See Figure 2E; Col. 18, lines 24 - 26), is configured to inhibit re-sheathing of the engaging element in the microcatheter upon application of at least one of a proximal force to the engaging element or a distal force to the microcatheter (Figure 2G; Col. 21, lines 24 - 29; Col. 22, lines 40 - 44, lines 50 - 53).
Regarding claim 2, Cully et al. further disclose wherein a proximal end of the engaging element comprises a stopper (22; Figure 2G) configured to expand radially 
Regarding claim 3, Cully et al. further disclose wherein the stopper (22; Figure 2G) comprises loops (Col. 14, lines 33 - 34) configured to bend radially outward upon unsheathing the engaging element from the microcatheter (240; See Figures 2D and 2E).
Regarding claim 5, Cully et al. further disclose wherein the engaging element (12; Figure 1) comprises legs (22; Figure 2G) having an inherent thickness configured to inhibit re-sheathing of the engaging element in the microcatheter when the legs are expanded (Col. 21, lines 24 - 29; Col. 22, lines 40 - 44, lines 50 - 53).
Regarding claim 6, Cully et al. further disclose wherein legs (22; Figure 2G) of the engaging element are at an angle of between 30 degrees and 90 degrees with respect to a longitudinal axis of the microcatheter (240) when the legs are expanded, (in that the legs forming the engaging element are everted and inherently include portions at an angle of between 30 degrees and 90 degrees with respect to a longitudinal axis of the microcatheter during eversion, See Figure 2G).
Regarding claim 7, Cully et al. further disclose wherein the engaging element (20, 30; Figure 1) comprises wires or struts (32; Col. 16, line 11).
Regarding claim 8, Cully et al. further disclose wherein the engaging element (12; Figure 1) is self-expandable upon unsheathing the microcatheter (Col. 13, lines 16 - 23).
Regarding claim 10, Cully et al. further disclose a second engaging element (40; Figure 1) located distal to the engaging element (20, 30; Figure 1; Col. 14, lines 12 -15).
Regarding claim 16, Cully et al. disclose a method of removing at least part of an occlusion from a body lumen, the method comprising: introducing into the body lumen (225; Figures 2B - 2G) the device according to Claim 1 (See Above), including the engaging element (20, 30) at least partially contained in the microcatheter (240; See Figure 2D; Col. 18, lines 3 - 6), until the engaging element is proximate the occlusion (Col. 18, lines 6-12); deploying the engaging element (20, 30) from the microcatheter (240) so that a distal tip of the microcatheter is proximal to the engaging element (Figure 2E; Col. 18, lines 24 - 34); engaging at least part of the occlusion (230) with the engaging element (Col. 18, lines 23 - 26); abutting the distal tip of the microcatheter with the proximal end of the engaging element (Figure 2H; Col. 22, lines 50 - 58); and removing the engaged occlusion from the body lumen (Col. 22, lines 58 - 63), wherein during the removing, the engaging element inhibits re-sheathing of the microcatheter over the engaging element (Figure 2H).
Regarding claim 17, Cully et al. further disclose wherein a proximal end of the engaging element comprises a stopper (22; Figure 2G) configured to expand radially (Col. 20, lines 31 - 40) upon unsheathing the engaging element from the microcatheter (240).
Regarding claim 18, Cully et al. further disclose wherein the engaging element (12; Figure 1) comprises legs (22; Figure 2G) having an inherent thickness configured 
Regarding claim 19, Cully et al. further disclose wherein legs (22; Figure 2G) of the engaging element are at an angle of between 30 degrees and 90 degrees with respect to a longitudinal axis of the microcatheter (240) when the legs are expanded, (in that the legs forming the engaging element are everted and inherently include portions at an angle of between 30 degrees and 90 degrees with respect to a longitudinal axis of the microcatheter during eversion, See Figure 2G).
Regarding claim 20, Cully et al. further disclose wherein abutting the distal tip of the microcatheter (240; Figure 2H) with the proximal end of the engaging element comprises proximally retracting the engaging element (Col. 22, lines 40 - 44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cully et al. (US Pat. No. 9,204,887 B2) in view of Salahieh et al. (US Pub. No. 2003/0078614 A1).
Regarding Claim 9, Cully et al. disclose the device according to Claim 1 (See Above), wherein the engaging element (20, 30; Figure 1) is configured to inhibit re-sheathing of the microcatheter upon application of a proximal force (Figure 2G; Col. 21, lines 24 - 29; Col. 22, lines 40 - 44, lines 50 - 53), but fails to disclose the force being 50 grams to 450 grams.
However, Salahieh et al. teach a device for removing an obstruction from a body lumen (Abstract), the device including an engaging element (20; Figure 1 A) which inhibits re-sheathing of a microcatheter (See Figure 1F) upon application of a proximal force that is inherently between 50 grams to 450 grams (Para. [0092], "normal or typical forces used in such interventional procedures".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cully et al. to inhibit re-sheathing upon application of a force of 50 grams to 450 grams as taught by Salahieh in order to avoid any unwanted translation of a an assembly carried by the device (Para. 0091).
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO 2012/162437 A1) in view of Marks et al. (US Pub. No. 2013/0030461 A1).
Regarding Claims 10, 11, & 13-15, Martin et al. disclose the device according to Claim 1, having an engaging element (200; 300; Figure 2D), but fail to disclose a 
However, Marks et al. teach a device (Figures 4) for removing an obstruction from a body lumen (Abstract) having an engaging element (60; Figure 4) and a second engaging element (90; Figure 4) located distal to the engaging element, wherein the second engaging element (90; Figure 4) being fixedly attached to the distal end of the central wire (Para. [0142], "the distal engaging element (90) of FIG. 4 can be fixed at a position of the central wire"), a linking connector (190; Para. [0140]) coupled to the engaging element (65; Figure 4) and the second engaging element (90; Figure 4), the linking connector (190; Para. [0140]) spacing the engaging element (65; Figure 4) and the second engaging element (90; Figure 4), at a distance (Para. [0140]), wherein the linking connector is a wire (Para. [0140], "connection wire (190)") hypotube with slits, or a braid, and a third engaging element (Paras. [0115], [0116], [0153] a plurality of elements; Figure 1 A) located between the engaging element (60) and the second engaging element (90). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin et al.’s device to include a second engaging element located distal to the engaging element, wherein the second engaging 
Regarding Claim 12, Martin et al. further disclose wherein the engaging element is slidable on the central wire (Para. [0084], "[t]he cover 300 floats along the shaft 202 between two fixed anchors or nodes 220, 222").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 20, 2021